Appellant's motion for rehearing is predicated on what is regarded as an improper disposition of bills of exception numbers three and four. We refer to our original opinion without here re-stating the proposition presented. The question asked *Page 473 
by the District Attorney was perfectly proper, and there is no showing in the bills that it was not asked in good faith, without knowledge that appellant had been released on preliminary hearing — if he was — and that no indictment had been returned against him for the offense inquired about. We have again examined the record and remain of opinion that under the facts here presented if error occurred in regard to the matter complained of it was not such an error as calls for a reversal.
The motion for rehearing is overruled.